Citation Nr: 0700436	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar myositis, degenerative joint disease, and 
bulging disc.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1979 until July 
1982.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 2003 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, Puerto Rico.

These matters were previously before the Board in April 2005.  
At that time, a remand was ordered to accomplish additional 
development. 

The issue of entitlement to an initial evaluation in excess 
of 20 percent for lumbar myositis, degenerative joint 
disease, and bulging disc is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's major 
depressive disorder has been productive of complaints 
including depression, anxiety, poor sleep, and irritability; 
objectively, he was logical and coherent, with some deficit 
in memory and concentration but with no panic attacks or 
suicidal or homicidal ideation.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for major depressive disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, such information was provided in a subsequent May 
2006 supplemental statement of the case.  In any event, 
because the instant decision denies the veteran's increased 
rating claim, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, records affiliated 
with a disability determination of the Social Security 
Administration (SSA) are present in the claims folder.  
Moreover, the veteran's own statements in support of his 
claim are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  

As will be further addressed in the REMAND portion of this 
decision, a 2001 examination associated with the veteran's 
reserve service remains outstanding.  However, because the 
rating period on appeal with respect to the veteran's major 
depressive disorder does not begin until March 6, 2003, the 
absence of any records dated in 2001 would have no bearing on 
this issue.  Indeed, there is no prejudice to the veteran in 
evaluating his psychiatric claim at the present time.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for major depressive disorder 
is an appeal from the initial assignment of a disability 
rating.  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for major depressive 
disorder pursuant to Diagnostic Code 9434.  

That code section follows the general rating formula for 
mental disorders, which provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating, 
the evidence must reveal
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board has reviewed the competent evidence and finds no 
support for an increased rating for any portion of the rating 
period on appeal.  Indeed, there is no evidence of speech or 
thought disorders.  To the contrary, a September 2002 VA 
clinical record revealed that the veteran was logical 
coherent and relevant.  Subsequent private clinical records 
dated in February 2003 and June 2003 again indicated that the 
veteran was logical and coherent.  Moreover, the veteran's 
speech was clear and coherent upon VA examination in November 
2003.  The examiner at that time noted that no impairment of 
thought processes or communication had been reported.  
Furthermore, while private treatment records dated in August 
2003 and July 2004 noted occasionally irrelevant thoughts, 
his cognitive processes were consistently described as 
logical and coherent.  

While a November 2004 VA clinical record noted episodes of 
anxiety, the competent evidence of record does not reveal 
panic attacks occurring at least once per week.  The evidence 
also fails to demonstrate difficulty understanding complex 
commands.  Similarly, there is no showing of impaired 
abstract thinking.  Indeed, a September 2002 VA treatment 
report noted that cognitive functions were preserved.  

The evidence of record does reveal memory problems.  Indeed, 
an August 2003 private evaluation showed that the veteran 
could only recall two of five words.  Regarding remote 
memory, the veteran could recall his place of birth, but not 
the date.  The veteran also complained in a March 2004 VA 
clinical record that he was forgetting many things.  However, 
the veteran's memory was deemed adequate in a September 2002 
VA record and was described as "fair" in his November 2003 
VA examination report.  Overall, the memory difficulties 
evidenced in the record are not sufficient to find that the 
veteran's disability picture is more nearly approximated by 
the next-higher 50 percent evaluation under Diagnostic Code 
9434.  Similarly, while disturbances in motivation and mood, 
as manifested by anxiety, depression, irritability and 
anhedonia, have been demonstrated in the record, the 
veteran's overall disability picture is still not found to be 
commensurate to a rating in excess of 30 percent..  Indeed, 
it is noted that depression and anxiety are among the 
symptoms noted to be consistent with the 30 percent rating in 
effect.  

In finding that the next-higher 50 percent rating is not 
warranted, the Board acknowledges Global Assessment of 
Functioning (GAF) scores ranging from 50 to 56 demonstrated 
in the record.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

While an August 2003 private treatment report reflects a GAF 
of 50, the report of examination did not show any obsessional 
rituals.  Moreover, the veteran denied homicidal and suicidal 
ideation at that time.  Therefore, the Board finds that the 
GAF of 50 is not probative  e, in that it is inconsistent 
with the objective evidence shown within the report in which 
such score was assigned.  Moreover, the evidence shows more 
frequent GAF scores of 55, reflective of  more moderate 
symptoms.  Such scores are consistent with the 30 percent 
evaluation in effect throughout the rating period on appeal.  

In conclusion, the evidence of record fails to support a 
rating in excess of 30 percent for the veteran's major 
depressive disorder for any portion of the rating period on 
appeal. As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder is denied.


REMAND

In April 2005, the Board remanded this appeal, instructing 
the RO to obtain documents associated with the veteran's 
disability determination by the SSA.  Also at that time, the 
Board instructed the RO to obtain records from Fort Sam 
Houston, Texas, to include records from Dr. Perez.  While the 
SSA documents have been retrieved, there is no indication 
that any attempt has been made to procure the records from 
Fort Sam Houston.  In this regard, it is observed that remand 
instructions of the Board are neither optional nor 
discretionary.  Indeed, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

It is observed that an April 2005 letter to the veteran 
requested that he complete a VA Form 21-4142 to enable VA to 
obtain private treatment records.  However, as indicated by 
the veteran in a March 2002 statement, the treatment in 
question was a physical evaluation performed at Fort Sam 
Houston during the veteran's reserve service.  As such, the 
records in question are not private medical reports but 
rather are military records which should not require 
authorization to be obtained.  Moreover, while the claims 
file does contain treatment reports associated with the 
veteran's reserve service, dated in 2001, none of these 
reports indicates treatment by the physician specifically 
mentioned by the veteran and noted in the April 2005 Board 
remand.  Accordingly, the case is REMANDED for the following 
action:

1. Contact the records office at Fort Sam 
Houston, Texas, and request any treatment 
reports they may have concerning 
treatment of the veteran as a Reservist.  
Any negative search request should be 
documented in the record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


